


Exhibit 10.43

 

[g357412kei001.jpg]



VERTEX PHARMACEUTICALS INCORPORATED
130 WAVERLY STREET • CAMBRIDGE, MA 02139-4242
TEL. 617.444.6100 • FAX 617.444-6483
http://www.vrtx.com

 

 

December 9, 2009

 

Nancy J. Wysenksi

3604 Foxwood Plc

Durham, NC  27705

 

RE:                              Change of Control Agreement

 

Dear Nancy:

 

You are a key member of the senior management team of Vertex Pharmaceuticals
Incorporated (the “Company”).  As a result, the Company would like to provide
you with the following “change of control” benefits to help ensure that if the
Company becomes involved in a “change of control” transaction, there will be no
distraction from your attention to the needs of the Company.

 

I.                                         Definitions.  For the purposes of
this agreement, capitalized terms shall have the following meanings:

 

1.               “Cause” shall mean:

 

(a)                                  your conviction of a crime involving moral
turpitude;

 

(b)                                 your willful refusal or failure to follow a
lawful directive or instruction of the Company’s Board of Directors or the
individual(s) to whom you report, provided that you receive prior written notice
of the directive(s) or instruction(s) that you failed to follow, and
provided further that the Company, in good faith, gives you 30 days to correct
such failure and further provided that if you correct the failure(s), any
termination of your employment on account of such failure shall not be treated
for purposes of this Agreement  as a termination of employment for “Cause”;

 

(c)                                  in carrying out your duties you commit
(i) willful gross negligence, or (ii) willful gross misconduct, resulting in
either case in material harm to the Company, unless such act, or failure to act,
was believed by you, in good faith, to be in the best interests of the Company;
or

 

(d)                                 your violation of the Company’s policies
made known to you regarding confidentiality, securities trading or inside
information.

 

2.               “Change of Control” shall mean that:

 

(a)                                  any “person”  or “group” as such terms are
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Act”), becomes a beneficial owner, as such term is used in Rule 13d-3
promulgated under the Act, of securities of the Company

 

--------------------------------------------------------------------------------


 

representing more than 50% of the combined voting power of the outstanding
securities of the Company having the right to vote in the election of directors;
or

 

(b)                                 all or substantially all the business or
assets of the Company are sold or disposed of, or the Company or a subsidiary of
the Company combines with another company pursuant to a merger, consolidation,
or other similar transaction, other than (i) a transaction solely for the
purpose of reincorporating the Company or one of its subsidiaries in a different
jurisdiction or recapitalizing or reclassifying the Company’s stock; or (ii) a
merger or consolidation in which the shareholders of the Company immediately
prior to such merger or consolidation continue to own at least a majority of the
outstanding voting securities of the Company or the surviving entity immediately
after the merger or consolidation.

 

3.               “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

4.               “Disability” shall mean a disability as determined under the
Company’s long-term disability plan or program in effect at the time the
disability first occurs, or if no such plan or program exists at the time of
disability, then a “disability” as defined Section 22(e)(3) of the Code.

 

5.               “Good Reason” shall mean one of the following events has
occurred without your consent:

 

(a)                                  your annual base salary is decreased;

 

(b)                                 the office to which you are assigned is
relocated to a place 35 or more miles away;

 

(c)                                  your duties are materially diminished to an
extent that results in either (A) you no longer being an “officer”, as such term
is defined in Rule 16a-1(f) promulgated under the Securities Exchange Act of
1934; or (B) you ceasing to be a member of the executive management team of the
Company; or

 

(d)                                 following a Change of Control, the Company’s
successor fails to assume the Company’s rights and obligations under both this
Agreement and the Employment Agreement, of even date herewith, between you and
the Company, as it may be amended from time to time (the “Employment
Agreement”);

 

provided that Good Reason shall not exist unless and until within 90 days after
the event giving rise to Good Reason under (a), (b), (c) or (d) above has
occurred, you deliver a written termination notice to the Company stating that
an event giving rise to Good Reason has occurred and identifying with reasonable
detail the event that you assert constitutes Good Reason under (a), (b), (c) or
(d) above and the Company fails or refuses to cure or eliminate the event giving
rise to Good Reason on or within 30 days after receiving your notice.  To avoid
doubt, the termination of your employment would become effective at the close of
business on the thirtieth day after the Company receives your termination
notice, unless the Company cures or eliminates the event giving rise to Good
Reason prior to such time.

 

6.               “Termination Date” shall mean the last day of your employment
with the Company.

 

II.                                     Severance Benefits upon Change of
Control.  If:

 

2

--------------------------------------------------------------------------------


 

(A)                     your employment is terminated by the Company (except for
termination for Cause or due to a Disability) and the Termination Date is within
90 days prior to a Change of Control or within 12 months after a Change of
Control; or

 

(B)                       you, of your own initiative, (i) terminate your
employment for Good Reason (in accordance with the notice and cure provisions
set forth in Section 5 above) and (ii) the event giving rise to Good Reason
occurs within 90 days prior to a Change of Control or within 12 months after a
Change of Control;

 

then, in exchange for a general release by you of all claims against the
Company, its subsidiaries, and its and their officers, directors and
representatives, in a form satisfactory to the Company, you shall receive the
following benefits:

 

1.                                  Severance Payment.  The Company shall make a
cash payment (the “Severance Payment”) to you in an amount equal to:

 

(a)                                  your annual base salary (provided, however,
that if you terminate your employment for Good Reason based on a reduction in
your annual base salary, then the annual base salary to be used in calculating
the Severance Payment shall be your annual base salary in effect immediately
prior to such reduction in annual base salary) plus your target bonus under any
bonus program applicable to you for the year in which the Termination Date
occurs;  plus

 

(b)                                 a pro rata portion of your target bonus for
the portion of the year in which the Termination Date occurs under any bonus
program applicable to you; plus

 

(c)                                  all cash incentive compensation awards
earned by you but not paid prior to the Termination Date; provided that, if a
fiscal year has been completed and the incentive award for such fiscal year has
not been determined, the incentive compensation for such completed fiscal year
shall equal the target bonus for such fiscal year.

 

Except with respect to any portion of the Severance Payment that is delayed as
set forth in this paragraph, the Severance Payment shall be made in cash within
ten days after the execution by you of the general release referred to above and
expiration without revocation of any applicable revocation periods under such
general release (or, if the Change of Control resulting in your becoming
entitled to such benefits occurs after such execution and expiration, within ten
days after the Change of Control).  The Severance Payment shall be divided into
two portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and a
portion, if any, that does constitute nonqualified deferred compensation. If you
are a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code,
the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation payable upon a “separation from service”
under Section 409A(a)(2)(A)(i) of the Code will be delayed until the first
business day that is more than six months after your Termination Date.  The
determination of whether, and the extent to which, any of the

 

3

--------------------------------------------------------------------------------


 

payments to be made to you hereunder are nonqualified deferred compensation
shall be made after the application of all applicable exclusions, including
those set forth under Treasury Reg. § 1.409A-1(b)(9). Any payments that are
intended to qualify for the exclusion for separation pay due to involuntary
separation from service set forth in Reg. §1.409A-1(b)(9)(iii) must be paid no
later than the last day of the second taxable year following the taxable year in
which the Termination Date occurs.  To the extent that the termination of your
employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code (as the result of further services that are
reasonably anticipated to be provided by you to the Company at the time your
employment is terminated), the payment of any non-qualified deferred
compensation will be further delayed until the first business day that is more
than six months after the date of a subsequent event constituting a separation
of service under Section 409A(a)(2)(A)(i) of the Code.

 

2.                                  Accelerated Vesting.

 

(a)                   Stock options for the purchase of the Company’s securities
held by you as of the Termination Date and not then exercisable shall
immediately become exercisable in full.  The options to which this accelerated
vesting applies shall remain exercisable until the earlier of (a) the end of the
90-day period immediately following the later of (i) the Termination Date or
(ii) the date of the Change of Control and (b) the date the stock
option(s) would otherwise expire; and

 

(b)                  the Company’s lapsing repurchase right with respect to
shares of restricted stock held by you shall lapse in full (subject to your
making satisfactory arrangements with the Company providing for the payment to
the Company of all required withholding taxes).

 

Notwithstanding anything to the contrary in this Agreement, the terms of any
option agreement or restricted stock agreement shall govern the acceleration, if
any, of vesting or lapsing of the Company’s repurchase rights and period of
exercisability of such awards, as applicable, except to the extent that the
terms of this Agreement are more favorable to you.

 

3.                                  Continued Insurance Coverage.  If COBRA
coverage is elected by you, the Company shall pay the cost of COBRA continuation
premiums on your behalf to continue standard medical, dental and life insurance
coverage for you (or the cash equivalent of same if you are ineligible for
continued coverage) until the earlier of (i) the date 12 months after the
Termination Date or (ii) the date you begin receiving substantially equivalent
coverage and benefits through a subsequent employer.

 

4.                                  No Mitigation.  You shall not be required to
mitigate the amount of the Severance Payment or any other benefit provided under
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment or benefit provided for in this Agreement be reduced (except as
provided in Article II Section 3(ii)) by any compensation earned by you as the
result of other employment, by retirement benefits, or be offset against any
amount claimed to be owed by you to the Company or otherwise (except for any
required withholding taxes); provided, that if the Company makes any

 

4

--------------------------------------------------------------------------------


 

other severance payments to you under any other program or agreement, including
any payments under the Employment Agreement, such amounts shall be offset
against the payments the Company is obligated to make pursuant to this
Agreement.

 

III.                                 Miscellaneous.

 

1.                                  Employee’s Obligations.  Upon the
termination of employment, you shall promptly deliver to the Company all
property of the Company and all material documents, statistics, account records,
programs and other similar tangible items which may by in your possession or
under your control and which relate in a material way to the business or affairs
of the Company or its subsidiaries, and no copies of any such documents or any
part thereof shall be retained by you.

 

2.                                  Entire Agreement.  This Agreement, the
Employment Agreement and the “Employee Non-Disclosure, Non-Competition &
Inventions Agreement” previously executed by you covers the entire understanding
of the parties as to the subject matter hereof, superseding all prior
understandings and agreements related hereto.  No modification or amendment of
the terms and conditions of this Agreement shall be effective unless in writing
and signed by the parties or their respective duly authorized agents.

 

3.                                  Governing Law.  This Agreement shall be
governed by the laws of The Commonwealth of Massachusetts, as applied to
contracts entered into and performed entirely in Massachusetts by Massachusetts
residents.

 

4.                                  Successors and Assigns.  This Agreement may
be assigned by the Company upon a sale, transfer or reorganization of the
Company.  Upon a Change of Control, the Company shall require the successor to
assume the Company’s rights and obligations under this Agreement.  The Company’s
failure to do so shall constitute a material breach of this Agreement.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors, permitted assigns, legal representatives and heirs.

 

Kindly indicate your acceptance of the foregoing by signing and dating this
Agreement as noted below, and returning one fully executed original to my
attention.

 

 

 

Very truly yours,

 

 

 

 

 

Vertex Pharmaceuticals Incorporated

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Emmens

 

 

 

Matthew W. Emmens

 

 

 

President, Chairman and Chief Executive Officer

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/ Nancy J. Wysenski

 

 

Nancy J. Wysenski

 

 

 

5

--------------------------------------------------------------------------------
